Citation Nr: 0124101	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  99-22 332A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating for bilateral 
pes cavus with post-operative residuals of bilateral 
arthroplasties of the 4th and 5th toes, currently rated as 
noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1981 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision.  The 
veteran appeared and testified before the undersigned Board 
member at a July 27, 2001 hearing held at the RO.


REMAND

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  VA has since issued regulations consistent with this 
law.  See 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Among other things, this law and its implementing 
regulations include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, as well as to afford a claimant an 
opportunity for a VA examination under certain circumstances.  
These changes are, for the most part, applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001).  

Upon review of the claims file, the Board finds that, for the 
following reasons, further development by the RO is required 
before appellate review may be completed.  First, it does not 
appear that the most recent VA examination, conducted in July 
1999, is sufficient for the purpose of properly rating the 
veteran's disability.  Although this examination report 
appears to be set up in response to questions provided by the 
RO, only the answers are given by the examiner.  The 
questions are not found in the claims file.  Without the 
questions for reference, several of the answers have no 
meaning.  Additionally, the examiner appears to have made 
contradictory statements regarding the degree of functional 
loss experienced by the veteran because of her service-
connected foot problems.  At one point, the examiner 
described the veteran's functional impairment as being an 
"additional" 10 percent, but elsewhere the examiner 
concluded that there was no objective evidence of painful 
motion, no edema, no instability, no weakness, and no 
tenderness.  It was concluded that loss of function due to 
pain was only "slight."  Consequently, clarification of the 
extent of functional debility, explained in the context of 
the applicable rating criteria, is required.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

It should also be pointed out that, although it appears from 
the record that the veteran had surgery in the form of 
bilateral arthroplasties, no reports concerning such surgery 
have been associated with the claims file.  Additionally, the 
veteran claims to have seen a Dr. Martin 38 times in 1998 and 
another physician, Dr. Schneider, 4 times for problems 
related to her feet.  However, no records from these 
physicians have been associated with the claims file.  VA's 
duty to assist requires that such records be obtained.  
Veterans Claims Assistance Act of 2000.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159) 
are fully satisfied.  The veteran should 
be given an opportunity to supplement the 
record and/or identify any additional 
sources of evidence, including private 
and VA medical records that are relevant 
to the claim.  The RO should contact Dr. 
Martin and Dr. Schneider, the physicians 
identified by the veteran, for the 
purpose of obtaining any records they may 
have relevant to her foot problems. 

2.  The veteran should be scheduled for a 
VA podiatry examination to evaluate the 
service-connected bilateral pes cavus 
with post-operative residuals of 
bilateral arthroplasties of the 4th and 
5th toes.  The examiner should review the 
claims file, examine the veteran, and 
undertake all clinical tests or studies 
deemed necessary to evaluate the degree 
of disability experienced by the veteran.  
Range of motion studies of the toes, 
feet, and ankles should be conducted.  
The examiner should provide findings that 
take into account all functional 
impairments identified in 38 C.F.R. 
§§ 4.40, 4.45 (2001), including pain, 
incoordination, weakness, fatigability, 
abnormal movements, etc.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Any 
disability due to functional loss caused 
by pain, weakness, etc., should be 
equated to the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5278, 5279, 
5283, or 5284, whichever best 
approximates the veteran's overall 
disability.  The examiner should also 
comment on whether the veteran's service-
connected disability has resulted in 
metatarsalgia, any limitation of motion 
of the ankle, dorsiflexion of any toes, 
shortened or contracted plantar fascia, 
painful calluses, tenderness, or varus 
deformity.  The examiner is requested to 
report all findings in detail, and to 
provide a rationale for all opinions 
rendered.

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  After all required notification 
and development have been completed, the 
RO should take adjudicatory action.  If 
the benefit sought is denied, a 
supplemental statement of the case should 
be issued.  

The veteran and her representative should be given an 
opportunity to respond to the supplemental statement of the 
case.  Thereafter, the claims file should be returned to this 
Board for further appellate review.  No action is required of 
the veteran until she receives further notice, but she may 
submit additional evidence and argument.  The purpose of this 
remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


